Citation Nr: 1143838	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  10-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) from January 5, 2007 to October 5, 2008.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD as of October 6, 2008.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1999 to July 2006.  His DD Form 214 also shows a period of previous active duty for two years and five months.

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which continued a 30 percent disability rating for service-connected PTSD.  In a March 2010 rating decision, the RO increased the disability rating for the PTSD to 50 percent.  Inasmuch as a higher evaluation is potentially available and as the rating was already in appellate status, the Board will consider entitlement to a higher rating for PTSD for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In a June 2011 rating decision, the RO granted a temporary evaluation of 100 percent for a hiatal hernia repair, with a 10 percent rating assigned from June 1, 2011.  The Veteran has not perfected an appeal of this claim by filing a notice of disagreement (NOD) and substantive appeal (e.g., VA Form 9 or equivalent statement).  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2011).  Therefore, it is not before the Board.

As support for his claim, the Veteran provided testimony before the undersigned Veterans Law Judge at a hearing held at the RO (Travel Board hearing) in August 2011.  The transcript of the hearing has been associated with the claims file and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Before addressing the merits of the issue currently on appeal, the Board finds that additional development of the evidence is required.

In this case, a review of the claims file reveals that no medical treatment records concerning the disability on appeal has been associated with the claims file since March 2010.  VA treatment records dated before then show consistent and regular treatment for PTSD.  Thus, it is possible that the Veteran has received additional treatment for PTSD since then, and any such records, if they still exist, would be relevant to the Veteran's claim for an increased rating.  

Further, the Veteran also testified during the aforementioned August 2011 Travel Board hearing that he attends weekly individual therapy sessions at the Vet Center.  Such treatment records also would be relevant to the Veteran's claim for an increased rating for his PTSD and should be obtained.

As such, VA's duty to assist includes obtaining records of the Veteran's relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive knowledge of evidence generated by VA).  The RO should attempt to obtain the medical records as discussed above, and, if they no longer exist, must make this express declaration to confirm that further attempts to obtain them would be futile.  The Veteran also has to be apprised of this.

Additionally, an updated VA examination is needed to determine the current nature, severity, and condition of the Veteran's PTSD.  The Veteran alleges that his PTSD symptoms have worsened and warrants a higher rating.  Specifically, he contends that he is unable to perform tasks on time or remember client information, has sudden mood swings and irritability, is unable to concentrate or complete assignments on time, unable to sustain relationships, has poor judgment, has sleep impairment, has constant nightmares, has obsessive rituals, has paranoia, and has suicidal ideations.  He also indicates that he has daily panic attacks, spatial disorientation, has problems maintaining personal hygiene, and cannot be out in public.  Thus, a current VA psychiatric examination is in order to determine the current severity of the Veteran's PTSD and whether an increased rating is warranted.

The Board also notes that the Veteran's last VA psychiatric examination was in December 2008, almost three years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that the Board should have ordered a contemporaneous examination of the Veteran because a 23-month-old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination).  The Board finds that a more recent examination would provide more accurate and current information on the condition of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the appropriate VA medical center any additional relevant treatment records pertaining to the service-connected PTSD dated from March 2010 to the present.    

Also obtain from the appropriate Vet Center all relevant treatment records pertaining to the Veteran's PTSD.  

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.  

2.  Schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims folder should be made available to the examiner for review for the examination and the examination report should indicate whether such review was accomplished.  

All indicated tests and studies should be performed as deemed necessary by the examiner.  The examination report should include a complete discussion of the Veteran's subjective complaints, findings on mental status examination, and a multi-axial diagnosis with Global Assessment of Functioning (GAF) score.  

The examiner also should discuss the extent to which the service-connected PTSD affects the Veteran's ability to secure or maintain employment.  If the examiner cannot provide any requested information, the report should so state.

The Veteran is advised that failure to report for a scheduled VA examination without good cause may have adverse consequences for his claim.  

3.  Readjudicate the issues on appeal in light of the physical examination provided to the Veteran and any additional medical evidence received since the statement of the case in March 2010.  If the claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC).  It must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and discussion of all pertinent regulations.  The Veteran should be given an opportunity to respond to the SSOC before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


